UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2008 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey22-1848316 (State or other jurisdiction of(I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 10, 2008, 50,642,157 shares of the Issuer's Common Stock were outstanding. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of March 31, 2008 3 Condensed Statements of Operations for the three months ended March 31, 2008 and 2007 4 Condensed Statements of Cash Flows for the three months ended March 31, 2008 and 2007 5 Notes to CondensedFinancial Statements 6 to 7 2 Worlds.,com, Inc. Balance Sheets (Unaudited) As of March 31, 2008 2008 Current Assets Cash and cash equivalents $ 192,374 Total Current Assets 192,374 Property, equipment software devnet of accumulated depreciation 10,109 TOTAL ASSETS $ 202,483 Current Liabilities Accounts payable 70,390 Accrued expenses 40,000 Deferred Revenue 631,950 Total Current Liabilities 742,340 Stockholders Equity (Deficit) Common stock 50,540 Additional Paid in Capital 21,263,052 Accumulated Deficit (21,853,450 ) Total stockholders deficit $ (539,857 ) Total Liabilities and stockholders deficit $ 202,483 3 Worlds.com, Inc. Statements of Operations (Unaudited) For the three months ended March 31, 2008 and 2007 2008 2007 Revenues Revenue $ 91,099 $ 1,554 Total 91,099 1,554 Cost and Expenses Cost of Revenue 89,548 8,519 Selling General & Admin 109,505 5,178 Operating loss (107,955 ) (12,143 ) Other Income (Expense) Interest Income - Interest Expense (38,461 ) Debt forgiven 1,210,763 - Net Income $ 1,102,809 $ (50,604 ) 4 Worlds.com, Inc. Statements of Cash Flows For the three months ended March 31, 2008 and 2007 2008 2007 Cash flows from operating activities Net Income/(loss) $ 1,102,809 $ (50,604 ) Adjustments to reconcile net loss to net cash used in operating activities Dep & amort 781 - Deferred costs 55,695 - Prepaid expenses and other current assets 9,860 - accounts payable and accrued expenses (609,315 ) 44,461 Loan (759,872 ) 7,500 Net cash used in operating activities (200,042 ) 1,357 Cash flows from investing activities Acquisition of property and equipment (1,516 ) Net cash used in investing activities (1,516 ) - Cash flows from financing activities Conversion of debt to equity 122,598 - Net cash provided from investing activities 122,598 - Net increase(decrease) in cash (78,960 ) 1,357 Cash beginning of period 271,334 2,041 Cash end of period $ 192,374 $ 3,398 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - 5 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Three Months Ended March 31, 2008 (Unaudited) NOTE 1 –
